         Case 1:19-cv-10705-RGS Document 75 Filed 02/05/20 Page 1 of 1



                                  John L. Harnois, Pro Se
                               510 Child Street – APT 302 B
                                     Warren, RI 02885
                                      508-333-1728
                               doe.john.123199@gmail.com

                                      February 5, 2020

VIA ECF
The Honorable Richard G. Stearns, District Court Judge
United States District Court, District of Massachusetts
1 Courthouse Way
Boston, Massachusetts 02210
(617) 748-9152

       RE:    John Harnois v. UMASS Dartmouth, et al.: Joint Status Update
              Docket No. 1:19-cv-10705-RGS

Dear Judge Stearns:

        As the Plaintiff, acting Pro Se, in the above referenced matter, I respectfully submit
this joint status update letter.

        I have tendered a settlement offer of $70,000 in compensation for dispensing all
claims in this case, an offer which neither included any other demands nor offered any
additional terms of settlement. For example, I did not demand reputational repair, nor did
I offer nor will I agree to any non-disclosure agreements, etc… Defendants accepted the
terms of my offer. Ms. Barton is preparing a Settlement Agreement and Release
concerning this settlement of the above-captioned case for my review.

       Hence, I submit on behalf of Ms. Barton and myself, that parties anticipate filing a
stipulation of dismissal with thirty (30) days, and respectfully request that discovery be
stayed pending settlement, and the filing of a stipulation of dismissal.

       Thank you for your time and consideration.


                                           Respectfully submitted,

                                           /s/ John Harnois
                                           John Harnois, Pro Se
